IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
AITMUS R., )
)
Plaintiff, )
) No. 18 C 5735
v. )
) Magistrate Judge Gabriel A. Fuentes
ANDREW M. SAUL, Commissioner )
of Social Security, ' )
)
Defendant. )

MEMORANDUM OPINION AND ORDER?’
On May 29, 2012, the claimant, Aitmus R. (“Plaintiff’),* filed applications for
supplemental security income (“SSI”) and Disability Insurance Income (“DIB”), alleging that he
became disabled on December 31, 2008. (R. 294-301.) Plaintiff initially pursued his claims pro se,

and after a hearing on September 16, 2014 (R. 79-114), the Administrative Law Judge (“ALJ”)

 

‘The Court substitutes Andrew M. Saul for his predecessor, Nancy A. Berryhill, as the proper defendant in
this action pursuant to Federal Rule of Civil Procedure 25(d) (a public officer’s successor is automatically substituted
as a party).

? On October 1, 2018, by consent of the parties and pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, this
case was assigned to a United States Magistrate Judge for all proceedings, including entry of final judgment. (D.E. 9.)
On May 31, 2019, this case was reassigned to this Court for all proceedings. (D.E. 31.)

>The Court in this opinion is referring to Plaintiff by his first name and first initial of his last name, thereby
suppressing his last name, in compliance with Internal Operating Procedure No. 22 of this Court. IOP 22 presumably
is intended to protect the privacy of plaintiffs who bring matters in this Court seeking judicial review under the Social
Security Act. The Court notes that suppressing the names of litigants is an extraordinary step ordinarily reserved for
protecting the identities of children, sexual assault victims, and other particularly vulnerable parties. Doe v. Vill. of
Deerfield, 819 F.3d 372, 377 (7th Cir. 2016). Allowing a litigant to proceed anonymously “runs contrary to the rights
of the public to have open judicial proceedings and to know who is using court facilities and procedures funded by
public taxes.” /d. A party wishing to proceed anonymously “must demonstrate ‘exceptional circumstances’ that
outweigh both the public policy in favor of identified parties and the prejudice to the opposing party that would result
from anonymity.” /d., citing Doe v. Blue Cross & Blue Shield Unites of Wis., 112 F.3d 869, 872 (7th Cir. 1997). Under
IOP 22, both parties are absolved of making such a showing. Put to such a showing here, a party may well be able to
demonstrate that suppressing the surname of the plaintiff inflicts little or no prejudice upon the government defendant,
but establishing that the circumstances favoring privacy are so exceptional as to outweigh the public policy in favor
of identified parties would be more challenging. In any event, the Court is abiding by IOP 22 subject to the Court’s
concems as stated. The Court’s understanding is that the claimants are not anonymous litigants in that their names in

all of these matters brought for judicial review under the Social Security Act are otherwise available upon a review of
the public docket.
issued an opinion on June 19, 2015 denying his claims (R. 119-39). On October 13, 2016, the
Appeals Council remanded Plaintiff's case back to the ALJ to obtain additional evidence on
Plaintiff's impairments and to further consider Plaintiff's maximum residual functional capacity
(“RFC”). (R. 140-42.) On remand, Plaintiff submitted additional evidence and received a second
hearing before the ALJ, this time represented by counsel. (R. 44-78.) On July 19, 2017, the ALJ
issued a partially favorable decision: he found that Plaintiff could perform a limited range of
sedentary work and thus was not disabled since his alleged onset date, but that on May 30, 2017,
on his 50th birthday, Plaintiff became disabled. (R. 15-43.) On July 5, 2018, the Appeals Council
denied Plaintiff's request for review of the ALJ’s July 2017 decision (R. 1), making it the final
decision of the Commissioner. Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019).

On January 8, 2019, Plaintiff, represented by counsel, filed a motion seeking reversal or
remand of the Commissioner’s decision denying her applications for benefits. (D.E. 17.) The
Commissioner has filed a cross-motion for summary judgment asking the Court to affirm the
decision. (D.E. 25.) For the following reasons, the Court grants Plaintiff's motion for remand and
denies the Commissioner’s motion to affirm.

I. The Record

Plaintiff begins his review of the evidence on April 21, 2009, when he presented to the
emergency room (“ER”) with complaints of headache and chest pain. (D.E. 18: Pl.’s Mem. at 1,
citing R. 588.).* Plaintiff was discharged the next day with diagnoses of atypical chest pain (ruled
out heart attack), hypertensive urgency, morbid obesity, polysubstance abuse and obstructive sleep

apnea. (R. 588.) The physician noted Plaintiff's headache was likely secondary to uncontrolled

 

‘Plaintiff's date last insured was March 31, 2009. To be entitled to DIB, Plaintiff must establish he was under
a disability on or before this date. See Britt v. Berryhill, 889 F.3d 422, 425 (7th Cir. 2018). As Plaintiff's review of
the evidence begins after this date, Plaintiff does not appear to contest the ALJ’s finding that he did not establish
disability prior to March 31, 2009. (R. 36.) The question of Plaintiffs entitlement to SSI is not limited by this date.
hypertension (high blood pressure) as Plaintiff had been “fairly noncompliant” in taking his
medications. (/d.) The physician also noted that Plaintiff was noncompliant with wearing his CPAP
(continuous positive airway pressure) machine for his sleep apnea.’ (/d.)

Between 2009 and 2012, Plaintiff received medical care while he was incarcerated in
Indiana on drug-related crimes. He took medication for hypertension and high cholesterol, and he
was granted a request for a bottom bunk. (See R. 707, 755.) He made repeated requests for stronger
pain medication -- such as Tylenol # 3 (Tylenol with Codeine) and Neurontin (for nerve pain) --
for pain in his knees, legs, feet, hands, neck and back (R. 676-731), which he received until he was
“cut off’ because he was “caught hoarding medication” in January 2010 (R. 661, 752-54, 759-60,
770.) Plaintiff had occasional chest pain and shortness of breath, and a chest x-ray in March 2010
showed evidence of pulmonary hypertension® and edema (swelling caused by excess fluid). (R.
1163-68, 1178.) In 2010 and 2011, several medical notes indicated Plaintiff had difficulty
ambulating due to knee problems or shortness of breath. (R. 891-96, 1164, 1172-75.) In February
2012, Plaintiff weighed 415 pounds and had a body mass index (“BMI”) of 54.75. (R. 867-70.)

On August 3, 2012, Teofilo Bautista, M.D., conducted a state agency consultative
examination. (R. 991.) He noted that Plaintiff walked with a cane and limped. (R. 992.) Plaintiff
refused range-of-motion testing on his back and refused to walk without a cane due to pain. (R.
992-93.) Plaintiff's range of motion in his knees, feet, wrists, neck and left shoulder was limited

due to pain, and he had swelling in both ankles and feet and numbness in his fingertips and toes.

 

* Sleep apnea is a “serious sleep disorder in which breathing repeatedly stops and _ starts.”
https://www.mayoclinic.org/diseases-conditions/sleep-apnea/symptoms-causes/syc-20377631. CPAP machines
deliver air pressure to a mask to keep upper airway passages open, preventing snoring and sleep apnea.
https://www.mayoclinic.org/diseases-conditions/sleep-apnea/multimedia/continuous-positive-airway-pressure-
cpap/img-20007977,

° “Pulmonary hypertension is a type of high blood pressure that affects the arteries in your lungs and the right

side of your heart.” https://www.mayoclinic.org/diseases-conditions/pulmonary-hypertension/symptoms-causes/syc-
20350697.
(/d.) Further, he could not button or zip with his left hand and had bilateral wheezing in his lungs.
(/d.) An x-ray on August 21, 2012, showed mild degenerative changes in Plaintiff's knees. (R.
1001.) On August 22, 2012, a state agency consultant issued a physical RFC opinion finding
Plaintiff could perform light work with environmental and postural limitations. (R. 1008-12.) This
opinion was affirmed on reconsideration. (R. 1039.)

On August 6, 2012, Roger Parks, Psy.D., performed a state agency consultative
psychological examination. (R. 995.) Plaintiff reported having suicidal thoughts and hearing
voices commanding him to harm himself or others. (R. 996.) Plaintiff stated that he lived with his
uncle, who did all the chores. (R. 997.) Dr. Parks found Plaintiff's mood was depressed, his affect
was very constricted and he had difficulty concentrating. (R. 996-97.) He diagnosed Plaintiff with
major depressive disorder with psychotic features and a Global Assessment of Functioning
(“GAF”) score of 50.’ (/d.) On August 28, 2012, a state agency consultant issued a mental RFC
opinion finding Plaintiff had moderate restriction in activities of daily living (“ADLs”), mild
difficulties in maintaining social functioning, and mild difficulties in maintaining concentration,
persistence or pace. (R. 1026.) The opinion found Plaintiff was moderately limited in the ability
to understand, remember and carry out detailed instructions, but that he could “understand,
remember and carry out unskilled and semi-skilled tasks[,] . . . attend to task for sufficient periods
of time to complete tasks [and] . . . manage the stress involved with such work.” (R. 1030-32.)

This opinion was affirmed on reconsideration (R. 1040.)

 

’The GAF measures an individual’s psychological, social, and occupational abilities. Gerstner v. Berryhill,
879 F.3d 257, 263 (7th Cir. 2018) (citing American Psych. Assoc., Diagn. & Stat. Man. of Mental Disorders 34 (4th
Ed., Rev. 2000) (DSM-IV)). A score from 41 to 50 indicates an individual had serious difficulty in overall functioning,
and a score from 51 to 60 indicates moderate difficulty. Jd. “The DSM-V, the latest version of the Diagnostic and
Statistical Manual of Mental Disorders, has abandoned the GAF. But the Social Security Administration still instructs
ALJs to treat GAF scores as medical-opinion evidence.” Gerstner, 879 F.3d at 263 n.1 (citing American Psych. Assoc.,
Diagn. & Stat. Man. of Mental Disorders 16 (5th Ed., 2013) (DSM-V)).
On February 11, 2013, Plaintiff was admitted to the ER with complaints of chest pain and
dizziness. (R. 1318-19.) A chest x-ray revealed his heart was moderately enlarged but testing
showed myocardial injury was unlikely. (R. 1340, 1347, 1352.) Plaintiff was discharged on
February 13, 2013 with a diagnosis of atypical chest pain but readmitted the same day due to
suicidal thoughts. (R. 1257.) He was assessed an initial GAF score of 45-50, but he showed
improvement with medication and therapy and was discharged on February 15, 2013 with a
diagnosis of major depressive disorder in partial remission. (R. 1575.)

In October 2013, Plaintiff was hypertensive when he went to the ER complaining of chest
pain; his EKG was normal except for some atrial enlargement. (R. 1049-55.) Plaintiff reported not
having his hypertension medication for more than a year and taking his mother’s medication. (R.
1055-56.) He had swelling in his lower extremities but normal range of motion. (R. 1056.) Plaintiff
was discharged the same day in good condition: his blood pressure had improved and he was
ambulating without assistance with a steady gait. (R. 1050.)

On January 8, 2014, Plaintiff was admitted to the hospital after claiming to have had a
stroke two days prior with left-sided weakness and facial numbness. (R. 1064, 1069.) Testing for
a stroke was negative; however, Plaintiff reported having a “history” of strokes.’ (R. 1064-67.)
Plaintiff also complained of chest pain and foot pain, and he used a wheelchair and ambulated only
very short distances with a cane. (R. 1064-66.) He had been noncompliant with his medications,
and his blood pressure was “out of control.” (R. 1067, 1069.) Upon examination, his physician
found that Plaintiff's reliability was poor and that he put forth very little effort. (R. 1064, 1071.)

On January 10, 2014, the physician concluded that Plaintiff was at “baseline function” and did not

need inpatient rehabilitation. (R. 1065.)

 

*Plaintiff also reported having a history of strokes and heart attacks in 2010 (see R. 1183) and in 2012 (see
R. 995.)
On April 29 and 30, 2014, Plaintiff had intake examinations at the Indiana Department of
Corrections after he was again incarcerated for drug-related crimes. He reported having a seizure
the prior week, and regularly hearing his sister’s voice telling him to hurt himself or others. (R.
1124-31). He was given a GAF score of 60. (R. 1129.)

On June 22, 2014, Plaintiff was taken to the ER reporting left-side paralysis and left-eye
blindness for the previous few days. (R. 1221.) The physician noted he had “some mild left facial
droop” and weakness, his left pupil was unresponsive to light, and he had decreased strength in his
left lower and upper extremity. (R. 1224-25.) However, an extensive workup was negative for an
acute or old CVA (cerebrovascular accident or stroke).° (R. 1226.) Plaintiff reported having had
two prior strokes, but the doctor did not see evidence of this in the medical history and noted
Plaintiff “really was not consistent with his information at all and story was changing.” (R. 1229.)
The doctor also questioned whether Plaintiff put full effort into testing his upper and lower
extremity strength. (R. 1230-31.) Plaintiff was discharged on June 23, 2014. (R. 1227.)

Plaintiff was still in jail when he appeared telephonically and pro se at his first hearing
before an ALJ on September 16, 2014. (R. 81, 83.) He testified that he could stand only two to
three minutes before needing to sit due to back pain and shortness of breath, and he could only sit
about 20 to 30 minutes before he had to lay down due to pain. (R. 92-93.) In addition, he sleeps
sitting up because of his sleep apnea. (R. 101-02.) Plaintiff also testified that he was blind in his
left eye, had no feeling in his fingers and toes and had suffered several strokes. (R. 93-95.)

On October 9, 2015, Plaintiff sought treatment after falling and hurting his left shoulder.
(R. 1463.) He reported having several falls since leaving jail two months before. (/d.) On October

17, 2015, Plaintiff was back in the ER after falling twice when his knee gave out. (R. 1558.) In

 

°CVA is a loss of blood flow to part of the brain, which damages brain tissue. https://www.cancer.gov/
publications/dictionaries/cancer-terms/deffcva (last visited Sept. 17, 2019).
addition to pain in his knees, right ankle, left shoulder and head, Plaintiff reported numbness in his
hands and feet. (/d.) A CT scan of his cervical spine (neck) revealed “severe central spinal canal
narrowing with spinal cord compression at C3-C4 level” and “multilevel degenerative changes
with diffuse disc bulge.” (R. 1561.) Later that month, Plaintiff underwent cervical spine fusion
surgery. (R. 1503.) There are no hospital reports from the surgery in the record; however, the
record shows that Plaintiff received post-surgery inpatient treatment from HCR Manor Care from
October 30 through December 10, 2015. (R. 1484-85, 1504-40.)

From January 2016 through February 2017, Plaintiff saw Mithila Janakiram, M.D.,
approximately once a month to receive treatment and medication for diabetes, hypertension,
hyperlipidemia, depression and coronary arteriosclerosis (hardening of the heart arteries) (R. 1264-
99.) Although the medical reports generally indicated that Plaintiff was ambulating normally, in
June 2016, Dr. Janakiram noted Plaintiff had chronic back pain and used a cane (R. 1282-83), and
in October 2016, Plaintiff was in “acute distress,” wheezing and short of breath, and ambulating
with a walker. (R. 1270-76.) In December 2016, Plaintiff was again having difficulty breathing,
and he had an episode of atrial flutter (an arrhythmia, or heart rhythm disorder). (R. 1268-71.)

On January 10, 2017, Plaintiff went to the ER complaining of severe shortness of breath
and sharp chest pain; an EKG showed atrial flutter and a chest x-ray showed moderate pulmonary
vascular congestion (accumulation of fluid in lungs), but he does not appear to have been admitted.
(R. 1563-69.) However, on January 17, 2017, Plaintiff returned to the hospital via ambulance with
shortness of breath, acute pulmonary edema (excess fluid in lungs) and atrial flutter with rapid
ventricular rate. (R. 1410, 1421.) On admission, Plaintiff was diagnosed with heart failure and
respiratory failure secondary to chronic obstructive pulmonary disease (R. 1419.) He was

discharged on January 28, 2017, with additional diagnoses of left atrial and left ventricular
thrombus (blood clot), seizure disorder (he had an acute seizure while in the hospital), Type 2
diabetes mellitus, atrial flutter, obesity hypoventilation syndrome,'® obstructive sleep apnea and
dyslipidemia (abnormal amount of lipids in the blood). (R. 1419-20.) The physician also noted
Plaintiff had an overall problem with compliance with medications. (R. 1414, 1419.)

At a follow-up visit in February 2017, Dr. Janakiram noted Plaintiff could not “walk really
well” and continued to have shortness of breath. (R. 1267-68.) In March 2017, he had weakness
and increased fatigue with standing as well as decreased mobility and increased pain. (R. 1481.)

The record contains one report from social worker Latasha R. Reggans, MSW, dated March
21, 2017. She noted Plaintiff used a cane or wheelchair to walk, and he reported “ceasing
medication because of suicide ideation related to multiple stressors... .” (R. 1482.)

II. Evidentiary Hearing

On March 22, 2017, Plaintiff appeared with counsel at his second hearing before the ALJ.
(R. 47.) Plaintiff testified that he became short of breath after walking 10 to 15 steps. (R. 54.) He
brought a walker to the hearing, which he said he had used since his last surgery. (R. 54-55, 67-
68.) Plaintiff stated that he did not do any work around the house; he had a home health care aide
or personal assistant who shops and drives for him and helps him dress. (R. 57-59.) Plaintiff
described having pain in his back, his knees, his neck and his left hand. (R. 58-64.) The pain did
not go away when he was sitting; pain medication helped but made him sleepy. (/d.) Plaintiff also
testified that he woke up every 15 to 20 minutes due to sleep apnea and took about six naps per
day. (R. 55-56.) He stated that he lost his CPAP machine because he could not pay for storage. (R.

61.) Plaintiff also testified that he sees a counselor regularly for depression. (R. 64.)

 

'°A “condition in some obese people in which poor breathing leads to lower oxygen and higher carbon
dioxide levels in the blood.” https://medlineplus.gov/ency/article/000085.htm.
The ALJ presented the vocational expert (“VE”) with a hypothetical individual who could
perform sedentary work with additional environmental and manipulative limitations, as well as a
limitations to “simple/routine tasks, jobs that involve only simple decision-making, no
multitasking, . . . only occasional or minor changes in the work setting, . . . [and] require no more
than simple judgment.” (R. 72.) The VE testified that there were jobs available for such an
individual, but not for an individual who had to nap 15 to 20 minutes six times a day. (R. 72-75.)

TH. ALJ’s Decision

On July 19, 2017, the ALJ issued a written opinion finding Plaintiff was not disabled prior
to May 30, 2017, but that he became disabled on that date. (R. 36.) At Step One, the ALJ found
Plaintiff had not engaged in substantial gainful activity since the alleged disability onset date of
December 31, 2008. (R. 21.) At Step Two, the ALJ found Plaintiff had the following severe
impairments: depression, obesity, hypertension, sleep apnea, and degenerative joint disease. (/d.)
The ALJ considered Plaintiff's allegations of “residuals of a stroke, including blindness and
hallucinations,” but determined that no objective findings supported those allegations. (R. 22.) In
addition, the ALJ found that Plaintiff's diabetes was not severe because he was not insulin-
dependent and did not have work-related limitations from diabetes. (/d.)

At Step Three, the ALJ found that Plaintiff's impairments did not meet or medically equal
the severity of a listed impairment. (R. 22.) Despite a history of uncontrolled hypertension, the
ALJ found that Plaintiff was noncompliant with treatment and did not meet the criteria of a listing
for cardiovascular disease. (/d.) In addition, the ALJ determined that Plaintiff did not meet the
criteria of any listing for musculoskeletal impairments because “[w]hile the claimant has difficulty
ambulating, he is able to ambulate effectively with the assistance of a cane” and “[o]n many

occasions . . . was able to ambulate normally and effectively without an assistive device.” (d.) In
addition, x-rays revealed only mild degenerative arthritis in his knees. (/d.) The ALJ found
Plaintiff's obesity did not “significantly impact” or “greatly increase the severity or functional
limitations” from his cardiac, musculoskeletal, or respiratory problems. (R. 23.)

Regarding mental functioning, the ALJ found Plaintiff had moderate limitations in
understanding, remembering or applying information; concentrating, persisting or maintaining
pace; and adapting or managing oneself. (R. 23.) The ALJ noted that the August 2012 state agency
psychological examination and mental RFC opinion found minimal limitations and Plaintiff had a
GAF score of 60 at a psychiatric examination on April 30, 2014. (Uid.) The ALJ recognized
Plaintiff's psychiatric hospitalization in February 2013, but found that there were only minimal
findings and no evidence of follow-up treatment (/d.) The ALJ also found that “[t}]reatment records
revealed no significant limitations on mental status examinations.” (/d.) Nevertheless, the ALJ
stated that he gave Plaintiff “the benefit of the doubt and concluded significant limitations in
reducing the claimant to simple unskilled work,” even though “not supported in the record.” (/d.)

The ALJ assigned Plaintiff a sedentary RFC due to his obesity and cardiac impairments.
(R. 32.) He found Plaintiff could sit an unlimited amount in an eight-hour workday, but only stand
or walk 10 minutes at a time and no more than two hours total. (R. 24.) The ALJ stated that “[w]hile
the claimant is able to ambulate effectively[,] . . . [hJe should be allowed to use a cane at all times
while walking.” (/d.) The ALJ also limited Plaintiff to frequent fine manipulation with his left
hand, non-hazardous environments and no concentrated exposure to pulmonary irritants. (/d.) The
ALJ found Plaintiff was “incapable of work requiring complex written or verbal communication”
and limited him to “simple, routine and repetitive tasks, work involving no more than simple
decision-making, no more than occasional and minor changes in the work setting, and work

requiring the exercise of only simple judgment.” (/d.)

10
The ALJ found “significant . . . inconsistencies in the record” and determined that “many
of [Plaintiff's] allegations lacked support in the medical records.” (R. 25, 33.) First, the ALJ found
that Plaintiff's allegation that he had a history of multiple heart attacks and strokes was not
supported in the record on examination or in objective testing. (R. 25, 27-28, 33.) The ALJ noted
that in both the January 2014 and June 2014 ER visits, testing was negative for stroke. (R. 28.) In
addition, the ALJ noted that the doctor believed Plaintiff did not put in much of an effort on
examination, which “mitigates against acceptance of his overall allegations.” (R. 29.)

Second, the ALJ found that treatment records were inconsistent with Plaintiff's allegation
that he needed or was prescribed a cane, walker or wheelchair to ambulate. (R. 25-26, 33.) The
ALJ noted that an October 2013 medical report documented Plaintiff ambulating without
assistance. (R. 28.) The ALJ acknowledged that Plaintiff was hospitalized in October 2015 after
allegedly falling at home and that x-rays showed “severe” central spinal canal narrowing; however,
the ALJ “reject{ed]” the medical opinion that Plaintiff needed a walker or a wheelchair. (R. 28,
30.) In addition, the ALJ found treatment records throughout 2016 and in February 2017 showed
“minimal objective findings” and normal ambulation and gait, except for a note in October 2016
stating that Plaintiff used a walker. (R. 31, 33.) The ALJ found these records were “grossly
inconsistent with the presentation at the hearing,” where the ALJ observed Plaintiff “moved very
slowly with a walker.” (/d.) However, the ALJ stated that he gave Plaintiff the “benefit of the
doubt” by providing for a cane while ambulating in the RFC. (R. 28.)

Third, the ALJ determined that medical records while Plaintiff was incarcerated “do not
document that the claimant received medical care as would be expected of a disabled individual”
because despite multiple medical complaints, “[t]he only accommodation noted was that claimant

be assigned a bottom bunk” and be given an ankle brace and insoles. (R. 27.) The ALJ concluded

I]
that “[i]f the claimant were as impaired as alleged, [he] would expect to see more record of such
conditions during incarceration.” (/d.)

Fourth, the ALJ determined that Plaintiffs noncompliance with his hypertensive
medication and CPAP treatment for his sleep apnea showed these conditions were not as limiting
as he alleged. (R. 28, 33.) The ALJ specifically noted a medical report from January 2014 calling
out Plaintiff's noncompliance and lack of cooperation with testing. He found Plaintiff did not
establish that he was unable to obtain treatment and medication when needed. (R. 26-27.)

Fifth, the ALJ rejected Plaintiff's claim that he suffered from fatigue and needed multiple
naps a day. (R. 33-34.) The ALJ found these allegations were not supported by any medical
assessment, and that “the medical record specifically noted no complaints of fatigue on multiple
occasions” in 2016 (R. 31, 33-34.)

Sixth, the ALJ found that Plaintiff was not as severely limited by mental impairments as
he alleged. The ALJ found that during his February 2013 hospitalization, his treatment “appeared
to be fairly minimal as there were no significant findings and the claimant was stable” and “there
was no indication of any continuing problem.” (R. 30.) The ALJ decided Plaintiff's reduced GAF
score during his hospitalization did not describe his functioning over time and his GAF score of
60 at another time did not suggest work-preclusive limitations. (R. 28-30.) The ALJ found “no
support or corroboration in the medical record” for the diagnoses in Ms. Reggan’s March 2017
report and no evidence Plaintiff received any additional mental health treatment. (R. 26, 31-33.)

At Step Four, the ALJ found that Plaintiff was unable to perform any past relevant work,
but that at Step Five, prior to May 30, 2017, Plaintiff could perform sedentary work and thus was

not disabled. (R. 34-35.) The ALJ determined that Plaintiff became disabled and entitled to SSI"!

 

"Plaintiff was only entitled to SSI at that point because his date last insured -- the latest he could prove
disability to be entitled to DIB -- was March 31, 2009. (R. 34-36.)

12
on May 30, 2017, when he turned 50 and became “an individual closely approaching advanced
age.” !* (R. 35-36.)
IV. Analysis

Plaintiff argues that the ALJ’s opinion should be reversed and remanded for failing to
properly assess his subjective allegations, improperly evaluating his RFC and failing to adequately
account for his moderate difficulties with concentration persistence or pace. The Court’s review
of the ALJ’s decision “is deferential; we will not reweigh the evidence or substitute our judgment
for that of the ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017). “The ALJ’s decision
will be upheld if supported by substantial evidence, which means such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Jozefyk v. Berryhill, 923 F.3d
492, 496 (7th Cir. 2019) (internal citations and quotations omitted). “An ALJ need not address
every piece of evidence, but he must establish a logical connection between the evidence and his
conclusion,” i.e., “build an accurate and logical bridge” between the evidence and his conclusion.
Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017). The Court finds that remand is required

for the reasons below and declines to reach Plaintiff's additional arguments for remand. !?

 

"Under the Social Security Regulations, if a person is closely approaching advanced age (age 50-54), the
Commissioner “will consider that your age along with a severe impairment(s) and limited work experience may
seriously affect your ability to adjust to other work.” 20 C.F.R. § 416.968(d)(4).

The Court addresses one of Plaintiff's arguments that counsel has continued to raise despite repeated
rejection by this Court: Plaintiff's argument that the ALJ’s use of the phrase “not entirely consistent with the medical
record” in describing Plaintiffs allegations improperly increased Plaintiff's evidentiary burden. (PI.’s Mem. at 6-7.)
“[T]his statement has nothing to do with the preponderance of the evidence standard. Instead, it merely reflects another
ALJ’s use of language that the Seventh Circuit has repeatedly described as meaningless boilerplate because it yields
no clue to what weight the ALJ gave the testimony.” Phillips v. Berryhill, No. 17 C 4509, 2018 WL 4404665, at *6
(N.D. Ill. Sept. 17, 2018) (internal quotations and citations omitted). “The fact that the ALJ used boilerplate language
does not automatically undermine or discredit the ALJ’s ultimate conclusion if he otherwise points to information that
justifies his credibility determination.” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (internal citations
and quotations omitted). Courts in this district have repeatedly rejected the argument that this boilerplate language
changes the claimant’s evidentiary burden. See, e.g., Michelle G. v. Berryhill, No. 18 C 408, 2019 WL 2368618, at *7
(N.D. Ill. June 3, 2019); Randall M. v. Berryhill, No. 18 C 2101, 2019 WL 2473829, at *6 (N.D. Ill. June 13, 2019);
Stephen M. v. Berryhill, No. 17 C 7608, 2019 WL 2225986, at *9 (N.D. Ill. May 23, 2019); Tracie B. v. Berryhill, No.
17 C 7276, 2019 WL 1239685, at *6 (N.D. III. Mar. 18, 2019),

13
A. “Minimal Objective Findings”

Plaintiff contends that the ALJ wrongly discredited his allegations about the severity of his
pain and related functional limitations on the grounds that the record “contained minimal objective
findings.” (P1.’s Mem. at 8.) The Court will overturn an ALJ’s adverse credibility determination
“only if it is unsupported by substantial evidence or rests on legally improper analysis.” Lambert
v. Berryhill, 896 F.3d 768, 777 (7th Cir. 2018).

In Lambert, the Seventh Circuit held that the ALJ’s adverse credibility determination was
not supported by substantial evidence where the ALJ “misinterpret[ed] the medical records” and
“overlooked” or “glossed over” important evidence that supported the claimant’s alleged
limitations. Lambert, 896 F.3d at 777-78. In that case, the ALJ had relied on examinations that
revealed “normal” findings and no strength or motor deficits. However, the court of appeals held
that those findings did not undermine the claimant’s reports of pain and functional limitations
where despite normal findings, his physicians continued to treat his pain through a variety of
methods. Jd. Likewise, in Gerstner v. Berryhill, the Seventh Circuit held that remand was
necessary where the ALJ had relied on a physician’s report showing “normal” findings in
determining that the claimant was not disabled. 879 F.3d 257, 262 (7th Cir. 2018). The Seventh
Circuit found that the ALJ had overlooked or ignored evidence that despite some normal findings,
the physician’s diagnoses of the claimant remained unchanged, undermining the ALJ’s conclusion
that the claimant’s mental health had improved. Jd.

Similarly, in this case, the ALJ stressed that doctors’ notes often recorded that Plaintiff had
“normal” ambulation and gait and did not need an assistive device. However, the ALJ overlooked
or glossed over the evidence that during some of the periods when such normal findings were

noted, Plaintiff was also recorded having difficulty with mobility even with an assistive device.

14
Even more importantly, although the ALJ recognized that a CT scan showed Plaintiff had “severe”
spinal canal narrowing and spinal cord compression, the ALJ overlooked or did not understand
that Plaintiff had spinal surgery soon after this CT scan, and that after surgery, Plaintiff received
weeks of inpatient treatment and needed assistance with ambulation.

The Court is not dismissing the ALJ’s concern that Plaintiff at times exaggerated the
diminished strength and range of motion in his extremities due to pain. However, we remand in
view of the ALJ’s failure to address important evidence that undermines his various conclusions
that the record contained “minimal” objective findings. See also Ray v. Berryhill, 915 F.3d 486,
490 (7th Cir. 2019) (holding that remand was necessary where the ALJ’s determination that the
claimant’s impairments were not as limiting as he alleged was based on erroneous evaluation of
the claimant’s symptoms, misinterpretation of the medical evidence, and mischaracterization of a
doctor’s report); Plessinger v. Berryhill, 900 F.3d 909, 915 (7th Cir. 2018) (holding that remand
was necessary where the ALJ misconstrued evidence from a physician’s assessment and thus failed
to “engag[e] with the evidence that weigh[ed] against [his] findings”).

B. Heart and Respiratory Failure

Plaintiff also contends that the ALJ failed to adequately account for his asthma and
congestive heart failure, including symptoms like chest pain, shortness of breath, asthma and
fatigue. (P1.’s Mem. at 9-10.) The Court agrees.

Like the notes from 2016 noting “normal” ambulation, the ALJ stressed that the reports
from 2016 indicated no complaints of fatigue. However, the ALJ overlooked the reports during
that same year that showed Plaintiff came in wheezing and in acute distress. In fact, these reports
culminated in January 2017 when Plaintiff went into heart and respiratory failure and had to be

hospitalized for days. Not surprisingly, he still had shortness of breath, weakness and fatigue at his

i)
follow-up checkups in February and March 2017, and the ALJ observed that Plaintiff moved very
slowly with a walker at the hearing. In addition, Plaintiff needed a home health aide to help him
with household chores during this time. Despite this evidence to the contrary, the ALJ found that
Plaintiff's presentation at the hearing was inconsistent with normal findings in 2016.

The ALJ’s failure to address evidence that Plaintiff had serious limitations from chest pain,
shortness of breath and fatigue, at least from January 2017, requires remand. See Walker v.
Berryhill, 900 F.3d 479, 485 (7th Cir. 2018) (holding that the ALJ’s focus on evidence from before
the claimant moved in with his mother because it became too hard for him to live alone “left
unanswered the possibility of disability onset sometime thereafter’).

CONCLUSION

For the foregoing reasons, the Court grants Plaintiff's motion for remand (D.E. 17) and

denies the Commissioner’s motion to affirm (D.E. 25). This case is remanded for further

proceedings consistent with this opinion. The case is terminated.

ENTER:

ICL

GABRIEL A. FUENTES
United States Magistrate Judge

DATED: October 4, 2019

16
